Case 1:20-cr-20085-TLL-PTM ECF No. 24 filed 07/31/20                PageID.64     Page 1 of 4



                         UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN (BAY CITY)

  UNITED STATES OF AMERICA

  Plaintiff,                            Case No. 1:20-cr-20085-TLL-PTM
                                        Hon. Thomas L. Ludington
                                        Magistrate Judge: Patricia T. Morris
  vs.

  BRITTAN J. ATKINSON
                                Defendant.
  ___________________________________________________________/

                    MOTION TO REOPEN DETENTION HEARING

          For the reasons stated below the Defendant requests that the Court allow the

  reopening of the Detention Hearing. Pursuant to local rule 7.1, defense counsels sought

  consent and consent was not obtained prior to the filing of this motion.


  Dated: July 31, 2020                  /s/ Donald J. Neville
                                        Donald J. Neville (P60213)
                                        Attorney for Defendant
                                        101 W. Clinton Street
                                        Howell, MI 48843
                                        (517) 546-8400
                                        nevillelawoffice@gmail.com


  Dated: July 31, 2020                  /s/ Timothy P. Macdonald
                                        Timothy P. Macdonald (P51883)
                                        Attorney for Defendant
                                        PO Box 535
                                        Howell, MI 48843
                                        (517) 545-4529
                                        timothypmacdonaldlaw@gmail.com




                                               1
Case 1:20-cr-20085-TLL-PTM ECF No. 24 filed 07/31/20                PageID.65      Page 2 of 4



                         UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN (BAY CITY)

  UNITED STATES OF AMERICA

  Plaintiff,                            Case No. 1:20-cr-20085-TLL-PTM
                                        Hon. Thomas L. Ludington
                                        Magistrate Judge: Patricia T. Morris
  vs.

  BRITTAN J. ATKINSON
                                Defendant.
  ___________________________________________________________/

                    MOTION TO REOPEN DETENTION HEARING

          NOW COMES BRITTAN J. ATKINSON, by and through his attorneys,

  DONALD J. NEVILLE and TIMOTHY P. MACDONALD, and states in his Motion to

  Reopen Detention Hearing:

               I. INTRODUCTION

                 Defendant is before this Honorable Court on one count of Threatening a

  Person via Email. Mr. Atkinson has undergone a court ordered Forensic Evaluation. A

  competency hearing set to be heard before this honorable Court on August 3, 2020.

           II.   BACKGROUND

                 On February 21, 2020, this Honorable Court held a Detention Hearing.

  On February 25, 2020 this Honorable Court entered an order of Detention Pending Trial.

  (Docket 12). On February 28, 2020 the Court entered an order for a competency exam.

  The hearing on the competency exam is scheduled for August 3, 2020. At the conclusion

  of the hearing, the Defense shall request that the detention hearing be reopened based

  upon the newly available critical information about the Defendant that was not available

  to the court at the first detention hearing. The anticipated Motion to Reopen the detention



                                               2
Case 1:20-cr-20085-TLL-PTM ECF No. 24 filed 07/31/20                  PageID.66     Page 3 of 4



  hearing was discussed on the record on July 29, 2020 during the Motion for Substitution

  of Defense Counsel.

         III.   BRIEF

                Pursuant to 18 U.S.C.A. § 3141(a) A judicial officer authorized to order

         the arrest of a person under section 3041 of this title before whom an arrested

         person is brought shall order that such person be released or detained, pending

         judicial proceedings, under this chapter.

                Pursuant to 18 U.S.C.A. § 3142(f) the judicial officer shall hold a hearing

         to determine whether any condition or combination of conditions set forth in

         subsection (c) of this section will reasonably assure the appearance of such person

         as required and the safety of any other person and the community.

                Pursuant to 18 U.S.C.A. § 3142(g), the judicial officer shall, in

         determining whether there are conditions of release that will reasonably assure the

         appearance of the person as required and the safety of any other person and the

         community.

                The information in the report was not available to the court at the time of

         the Detention Hearing. After review of the Forensic Evaluation and the

         conclusion of the Competency Hearing, this honorable Court will have a full

         picture of the Defendant to fashion conditions or release.



         IV.    CONCLUSION

                For the reasons stated above, the Motion to Reopen the Detention Hearing
  should be granted.




                                              3
Case 1:20-cr-20085-TLL-PTM ECF No. 24 filed 07/31/20     PageID.67   Page 4 of 4



                               Respectfully submitted,

  Dated: 07/31/2020            /s/ Donald J. Neville
                                Donald J. Neville (P60213)
                                nevillelawoffice@gmail.com
                                101 W. Clinton Street
                                Howell, MI 48843
                                (517) 546-8400

  Dated: 07/31/2020            /s/Timothy P. MacDonald
                               Timothy P. MacDonald (P51883)
                               timothypmacdonaldlaw@gmail.com
                               PO Box 535
                               Howell, MI 48843
                               (517) 545-4529




                                     4
